PER CURIAM.
Terry Leon Highsmith appeals his 180-month sentence imposed pursuant to the Armed Career Criminal Act, 18 U.S.C. § 924(e) (2000), for a violation of 18 U.S.C. § 922(g)(1) (2000). Highsmith’s sole argument on appeal is that the district court erred in sentencing him as an armed career criminal because the predicate convictions were not alleged in the indictment. We have reviewed the record and find this appeal foreclosed by our decision in United States v. Sterling, 283 F.3d 216 (4th Cir.), cert. denied, — U.S.-, 122 S.Ct. 2606, 153 L.Ed.2d 792 (2002). Accordingly, the judgment of the district court is affirmed. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.